Citation Nr: 0844998	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-24 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a back 
injury, to include whether the October 1968 rating decision 
denying service connection for lumbosacral strain became 
final.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to July 
1968, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran was initially denied service connection for 
lumbosacral strain by way of a rating decision dated in 
October 1968.  He was provided notice of the rating action in 
November 1968.  There is no evidence of record to show 
receipt of a notice of disagreement (NOD) within one year 
after the notice was provided.

The veteran contends that he did submit a timely NOD in 
November 1968.  The issue of whether a timely NOD was 
submitted is inextricably intertwined with the issue of 
whether new and material evidence has been received to reopen 
a claim for service connection for a back injury.  The issue 
has not yet been adjudicated.  Accordingly, the issue must be 
remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran served on active duty from February 1964 to July 
1968.  His service treatment records (STRs) document multiple 
incidents of evaluation and treatment for complaints of back 
pain from 1965 to 1968.  The veteran sometimes received a 
diagnosis of lumbosacral strain, and other times the various 
examiners stated that no specific disorder could be 
identified.  X-rays of the lumbosacral spine, done on several 
occasions, were interpreted as negative.  The veteran's July 
1968 separation examination was negative for any back 
problems on examination.

The veteran submitted his initial claim for service connected 
disability compensation for residuals of a claimed back 
injury in July 1968.  The RO reviewed the STRs, noted that 
the separation examination did not show evidence of a 
lumbosacral strain at that time, and denied service 
connection in October 1968.

The RO notified the veteran of the denial of his claim, and 
the basis for the denial, in November 1968.  The letter 
contained his appellate rights.  The letter was sent to the 
address used by the veteran on his application for benefits 
in July 1968.  There is no indication that the letter was 
returned as undeliverable for any reason. 

Associated with the claims folder is a VA Form 10-7131, 
Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action, dated in May 1988.  
It is from a facility with the number "535" that appears to 
indicate the VA medical center (VAMC) Chicago-Lakeside, 
Illinois.  As will be discussed further, this may be the 
source of outstanding VA treatment records for the veteran.  

The veteran sought to reopen his claim for service connection 
for a back disorder, and sought service connection for 
additional disorders, and nonservice-connected disability 
pension benefits, in June 1991.  The RO wrote to him on June 
19, 1991.  The veteran was informed that his claim for 
service connection for lumbosacral strain was denied and 
notice provided by way of a letter dated November 5, 1968.  
He was further informed that he had one-year to appeal that 
decision and did not.  He was told that he had to submit new 
evidence to reopen his claim.  He was also afforded his 
appellate rights as to the determination by the RO.  The 
veteran did not respond to the letter.

The RO adjudicated the veteran's pension claim as well the 
issues involving service connection for leg and knee 
disorders in September 1991.  All were denied and notice of 
the denial was provided in October 1991.  The veteran did not 
respond to the letter.  

The June 1991 and October 1991 letters were sent to the 
address provided by the veteran with his claim in June 1991.  
Neither letter was returned as undeliverable.  

The veteran submitted his current claim for service 
connection for a back injury in October 2003.  He also 
submitted a VA Form 21-4142, Authorization for Release of 
Information, wherein he reported receiving treatment for his 
back at "VAMC Chicago, Illinois" from 1968 to 1988.

He also reported treatment for diabetes from 2001 but did not 
specify the source of VA treatment at that time.  It was 
later determined that the records from 2001 and onward were 
for treatment provided at VAMC Jackson.

The RO wrote to the veteran in regard to his claim in 
November 2003.  He was informed that his previous claim for 
service connection for back injury was denied and notice of 
the denial provided on November 5, 1968.  The veteran was 
further informed that the appeal period had expired and that 
new and material evidence was required to reopen his claim.  

The veteran's claim was developed.  The claim was denied by 
way of a rating decision dated in January 2004 with notice 
provided that same month.  The RO determined that no new and 
material evidence had been received to reopen the claim.  In 
that regard the RO held that the evidence of record did not 
establish a chronic disability related to service.

The veteran's NOD with the rating decision of January 2004 
was received in January 2005, within the one-year appellate 
period.  The veteran submitted a statement from an individual 
[redacted], dated in July 2004, who had known the veteran in 
service and had contact with the veteran in the years after 
service.

Mr. [redacted] told of his observations of the veteran's back 
pain in service.  He noted that they had kept in touch after 
service.  He said the veteran continued to have problems with 
his back after service.  He further stated, "[h]e tried to 
get help from the VA, but they denied his request for some 
disability.  This was in October or November of 1968.  He 
also tried again in October 1991 [sic], and was denied again.  
In October 2003 he made another request and was denied."  
Mr. [redacted] said that he had known the veteran from 1967 to 
2004 and that the veteran had been "suffering" with his 
back all along.  Despite Mr. [redacted]'s knowledge of the 
veteran's several claims for benefits, and the denials of 
those claims, he does not ever state that he was aware that 
the veteran submitted a NOD in 1968.

The RO again wrote to the veteran in February 2005.  He was 
informed of the prior denial of his claim for service 
connection for a back disability and that notice was provided 
on November 5, 1968.  He was told of the requirement to 
submit new and material evidence.  

The veteran was issued a statement of the case (SOC) in June 
2005.  The SOC related the history of the veteran's claim for 
service connection in 1968, to include the dates of the 
denial and notice letter.  The SOC further stated that no NOD 
was received within the one year period.  Thus the rating 
decision was final and new and material evidence was required 
to reopen his claim.

The veteran perfected his appeal in July 2005.  He argued 
that he had submitted new and material evidence to reopen his 
claim.

The veteran wrote to his Congressional Representative in 
August 2006.  The veteran included a number of documents from 
his claims folder; it is not clear if the VA documents were 
from the veteran's personal holdings or whether they were 
from when he received a complete copy of his claims folder in 
March 2004.  The veteran listed the dates of his three claims 
for service connection, 1968, 1991, and 2003, and then cited 
from the RO letters that either provided notice of the denial 
or provided the denial outright.  This would include the 
notice letters from November 5, 1968, and January 2004 as 
well as the denial letter of June 1991.  

The veteran cited to the letters as telling him he had been 
given notice of the denial in 1968 by way of a letter dated 
November 5, 1968, and that he had not appealed.  He stated 
that was not true.  The veteran alleged that he submitted a 
"letter of disagreement requesting an appeal" within 30 
days of receiving the notice letter of November 5, 1968.  He 
further asserted that he "never" knew the RO did not 
receive his letter until he received the RO's notice letter 
of January 2004.  He said he was then told that his NOD from 
1968 had not been received.  The veteran said that the RO's 
letter of June 19, 1991, only informed him that the one-year 
appeal period had passed.  

The veteran added that he had submitted a NOD with the 
October 1968 rating decision in December 1968.  He said he 
believed he should have been told that VA had not received 
his NOD.  He added that he had made several calls about his 
claim in 1969 but was told his records were destroyed in a 
fire.  He said he later learned that was not true.

The veteran also submitted copies of VA outpatient records 
dated in November 1988.  The facility that furnished the 
treatment is not shown on the records but the presence of the 
records clearly relates to the veteran's report at that the 
time he filed his claim in October 2003.  He reported 
treatment from VA while living in Chicago from 1968 to 1988.  
The records may be from VAMC Lakeside-Chicago.

The veteran submitted another statement in support of his 
claim in October 2006.  This time he stated that he mailed 
his NOD on November 25, 1968.  He said the RO should have 
received it by December 5, 1968.  He repeated his assertion 
that he had spoken to several VA personnel between November 
5, 1968, and November 5, 1969, and was never told that his 
NOD had not been received.  He said he was told that his 
records were burned in a fire and that it would take some 
time to process his claim.  

The veteran also included a number of statements from 
individuals that had known him for varying lengths of time.  
The individuals attested to the veteran's problems with back 
pain, noting that he told them he injured his back in 
service.  

The RO issued a supplemental statement of the case (SSOC) 
that addressed the additional evidence added to the record in 
February 2007.  The veteran was told that there was no 
evidence of record of a current back disorder other than his 
complaints of pain.  The RO cited to the results of a 
November 2003 VA examination, VA treatment records and 
records received from the Social Security Administration 
(SSA).  The RO noted that there was a fire at the National 
Personnel Records Center (NPRC) that destroyed records in 
1973.  There was no fire in 1969.  The RO also stated that 
there would be no reason for any VA employee to tell the 
veteran his records were noted destroyed by fire in 1969 (as 
his STRs were already of record as of 1968).  The RO did not 
address the veteran's allegation that he had submitted a NOD 
with the rating decision of October 1968.

The Board notes that, since the ROs SSOC of February 2007, 
the U. S. Court of Appeals for the Federal Circuit has issued 
two decisions that address the legal concept of the "common 
law mailbox rule."  The first case, Rios v. Nicholson, 490 
F.3d 928 (Fed. Cir. 2007) (Rios I), addressed the application 
of the rule to appeals made to the United States Court of 
Appeals for Veterans Claims (Court).  The Federal Circuit 
stated the rule as:

... if a letter properly directed is 
proved to have been either put into 
the post office or delivered to the 
postman, it is presumed, from the 
known course of business in the post 
office department, that it reached 
its destination at the regular time, 
and was received by the person to 
whom it was addressed.  

Rios I, 490 F.3d at 931-32 (citations omitted).  

The Federal Circuit further stated that the rule did not 
create a conclusive presumption that the letter arrived, 
"but a mere inference of fact founded on the probability 
that the officers of the government will do their duty and 
the usual course of business."  Id. at 932.  The Federal 
Circuit stated in Rios I that for a presumption to attach in 
that case, the appellant had to provide evidence 
demonstrating that his appeal to the Court was properly 
addressed, stamped, and mailed in adequate time to reach the 
Court in the normal course of post office business before the 
elapse of the 120-day deadline.  The presumption is 
rebuttable and evidence may be put forth to overcome the 
presumption.  In addition, the Federal Circuit said the 
common law mailbox rule only came into play [for purposes of 
38 U.S.C.A. § 7266] when the Veterans Court alleges that it 
never received the petitioner's NOA [Notice of Appeal].  
(emphasis added).

The Federal Circuit remanded the case for the Court to weigh 
the evidence of record in the first instance and make a 
determination of whether the appellant's appeal was ever 
actually received.

The Court received the case and issued an opinion in November 
2007.  See Rios v. Peake, 21 Vet. App. 481 (2007) (Rios II).  
The Court noted that the presumption of receipt permitted 
under the common law mailbox rule is not invoked lightly.  
"It requires proof of mailing, such as an independent proof 
of a postmark, a dated receipt, or evidence of mailing apart 
from a party's own self-serving testimony."  Id. at 482-83.  
The decision went on to list several forms of evidence that a 
party might submit in support of the attempt to invoke the 
presumption.

The second Federal circuit decision was that from Savitz v. 
Peake, 519 F.3d 1312 (Fed. Cir. 2008).  In that case, the 
veteran was denied service connection for frozen feet and 
malnutrition.  He was given notice of the decision on April 
30, 1946, and informed of the right to appeal within one 
year.  As the decision notes, the veteran had multiple 
contacts with VA over the next 46 years but none involved his 
claim for frozen feet.  VA had no record of a timely appeal 
of the decision.

The veteran reopened his claim in 1992.  He was granted 
service connection in April 1993 and given an effective date 
from the date to reopen in 1992.  The veteran sought an 
earlier effective date.  He alleged that he had sent a timely 
letter to the RO wherein he declared his intent to appeal the 
April 1946 denial.  He further alleged that, because had made 
such a submission, the rating decision never became final.  
He submitted several items in support of his claim that he 
had mailed his letter in 1946.  

The Board denied the veteran's claim and the decision was 
affirmed by the Court.  The Federal Circuit reversed the 
Court and extended the application of the common law mailbox 
rule to consideration of whether an NOD was timely submitted.  
The Federal Circuit relied on its decision in Rios I to apply 
the same standard to cases involving 38 U.S.C.A. § 7105 (West 
2002) (Filing of notice of disagreement and appeal).  The 
case was returned to the Court, for anticipated return to the 
Board, so that a factual determination could be made as to 
whether the veteran had submitted sufficient evidence of a 
mailing to be entitled to application of the common law 
mailbox rule.

The current appeal presents a similar fact pattern.  There is 
a prior denial of a claim for service connection, notice of 
the denial, and affording of appellate rights.  The claims 
folder contains no evidence of receipt of a NOD from the 
veteran, or any other correspondence contemporaneous to the 
notice letter of November 1968.  However, many years later 
the veteran alleges such a submission.  He first stated he 
mailed a letter in December 1968 but later provided a 
specific date of November 25, 1968.  Unlike the Savitz case, 
the veteran has not submitted any evidence that was 
contemporaneous with his alleged submission of November 25, 
1968.

The issue of whether the veteran actually mailed a timely NOD 
in 1968 is inextricably intertwined with whether new and 
material evidence has been received to reopen his claim 
because, if the October 1968 decision is determined to not be 
final, new and material evidence is not required to reopen 
the claim.  The Board cannot make a determination on the 
question in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The veteran must be afforded notice of evidence he should 
submit in support of his allegation that he did submit a 
timely NOD expressing disagreement with the rating decision 
of October 1968.  The veteran should be reminded that he must 
submit sufficient proof to invoke the presumption and that 
self-serving lay statements will not be sufficient.  See Rios 
I, Rios II, Savitz.

As noted, the veteran identified having received treatment at 
a VA hospital/medical center in Chicago from 1968 to 1988 
when he submitted his claim in October 2003.  No attempt was 
made to obtain those records.  The veteran submitted several 
VA outpatient entries from November 1988 that show treatment 
for complaints of low back pain.  The veteran must be 
contacted to determine the facility where he was treated and 
the records requested.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Finally, the RO has denied the current claim for a lack of 
receipt of new and material evidence.  In particular, 
evidence of a current disability.  The Board notes that the 
veteran was afforded a VA examination in November 2003.  The 
examiner said that current x-rays of the lumbar spine showed 
no narrowing of the bases, osteophyte formation or 
subchondral sclerosis.  He added that the veteran's 
sedimentation rate was only slightly elevated and not thought 
to be of any clinical significance.  The examiner stated 
that, on physical and x-ray examination, he could not find 
any objective evidence of disease to explain the veteran's 
symptoms.  The actual report of the x-rays was not included 
with the examination report.  

The veteran's records from SSA were received in June 2006.  
VA records from VAMC Jackson were included.  Those records 
had the reports of x-rays of the lumbar spine and pelvis from 
the VA examination of November 2003.  The lumbar spine x-ray 
report stated that there were mild degenerative changes of 
the sacroiliac (SI) joints.  The report for the pelvic x-rays 
also stated that mild degenerative changes of the SI joints 
was present.  The Board finds that the x-ray reports are 
documentation of a current disability, arthritis of the SI 
joints.  Further, the Schedule for Rating Disabilities 
provides a specific diagnostic code, 5236, for disabilities 
involving the SI joint.  38 C.F.R. § 4.71a (2008).  The Board 
makes no finding as to whether this current disorder is 
related to any of the veteran's complaints in service; 
however, the disorder must be considered in any future 
evaluation of whether new and material evidence has been 
received.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the veteran 
and advise him of the requirement to 
provide proof of his submission of a 
NOD on November 25, 1968, or at any 
time in the one-year period 
following the notice letter of 
November 5, 1968.  The letter should 
advise the veteran that evidence to 
prove his submission would be proof 
of mailing, such as an independent 
proof of a postmark, a dated 
receipt, or evidence of mailing that 
would be apart from the veteran's 
own statements.  Also, he should 
submit evidence that the NOD was 
properly addressed, stamped, and 
mailed in adequate time to reach the 
RO before the elapse of the one-year 
period.  

2.  The RO should adjudicate the 
issue of whether the veteran 
submitted a NOD with the rating 
decision of October 1968.  If it is 
determined that a NOD was not 
received, the veteran and his 
representative should be provided 
notice of the determination and of 
his appeal rights.  The 
determination should include a 
discussion of the application of the 
common law mailbox rule.  
Thereafter, if a timely NOD to the 
latest adjudication is received, the 
RO should issue a SOC and advise the 
veteran of the requirement to submit 
a timely appeal.  If, and only if, a 
timely appeal is submitted, this 
issue should be certified on appeal 
to the Board.

3.  The RO must contact the veteran 
and request that he identify the 
names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  The RO 
should attempt to obtain and 
associate with the claims folder any 
medical records identified by the 
veteran that are not already of 
record.  The veteran should be asked 
to identify the dates of treatment 
and the VA facility, or facilities, 
where he received treatment in 
Chicago.  The records identified by 
the veteran must be obtained and 
associated with the claims folder, 
if available.

4.  After undertaking any other 
development deemed appropriate, and 
if it is determined that the veteran 
did not submit a timely NOD to the 
October 1968 rating decision, the RO 
should re-adjudicate the issue of 
whether new and material evidence 
has been received.  This should 
include consideration of the x-ray 
evidence of arthritis of the SI 
joints as noted in the VA x-ray 
report of November 20, 2003.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a SSOC and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

